Exhibit 10.6

Description of Performance Criteria and Range of Certain Awards
under the Long-Term Performance Award
Program for the Period January 1, 2006 through January 3, 2009

The Long-Term Performance Award Program under the Stanley Works 1997 Long-Term
Incentive Plan for the performance period commencing January 1, 2006 and ending
January 3, 2009 provides for the grant of performance units to the members of
our senior executive team that are settled in shares of Stanley Common Stock if
and to the extent corporate financial goals are achieved over the performance
period. The performance criteria approved by the Compensation and Organization
Committee under the 2006 to 2008 Long-Term Performance Award Program are based
on achievement of corporate earnings per share and return on capital employed
targets over the three year performance period from January 1, 2006 to
January 3, 2009.

The range of performance units to be granted under the 2006 to 2008 Long-Term
Performance Award Program to our Chief Executive Officer and other four most
highly compensated executive officers for achievement of threshold performance
is from 1,650 to 7,765 performance units, for achievement of target performance
is from 3,300 to 15,530 performance units, and for achievement of maximum
performance is from 6,601 to 31,062 performance units.

